JUDGMENT

This case was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties pursuant to D.C. Circuit Rule 34(j). It is
ORDERED AND ADJUDGED that the order of the district court in Rosales v. United States, 477 F.Supp.2d 119 (D.D.C. 2007), be affirmed. Plaintiffs challenge a 1996 election in which the Jamul Indian Village amended its constitution to expand tribal membership and later elections in which new members allowed in under the revised constitution voted. Thus, their challenge turns on whether the 1996 election was valid. But as the district court held, because plaintiffs were not registered to vote in the 1996 election, under 25 C. F.R. § 81.22 they were ineligible to challenge it before the Interior Board of Indian Appeals. This forecloses their arguments here.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. R. 41.